Citation Nr: 0902824	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-18 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for cause of death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  The veteran died in November 1989 and the appellant is 
his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO).

In November 2007, the Board remanded the claim to reopen to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further notice and development.  After 
completing further action, the AMC continued the denial of 
the claim, as reflected in the July 2008 supplemental SOC 
(SSOC), and returned the matter to the Board for further 
appellate consideration.

In view of the Board's favorable decision on the request to 
reopen, the Board has characterized the appeal as 
encompassing the two matters set forth on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  In a March 2004 rating decision, the RO found that new 
and material evidence to reopen the claim for service 
connection for cause of death had not been submitted; 
although notified of the denial, the appellant did not 
initiate an appeal.

3.  The evidence received since the March 2004 rating 
decision includes evidence that is not cumulative or 
redundant of evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

4.  At the time of the veteran's death, service connection 
was not in effect for any disability, and there were no 
pending claims for service connection.

5.  The veteran died in November 1989 and the death 
certificate lists the cause of death as adenocarcinoma of the 
colon with metastases.

6.  A disability of service origin did not cause, or 
contribute substantially or materially to cause, the 
veteran's death.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision, which found that new and 
material evidence to reopen the claim for service connection 
for cause of death had not been submitted, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
cause of death are met.  38 U.S.C.A. § 5108 (West 2002); § 
3.156(a) (2008).

3.  The criteria for service connection for cause of death 
are not met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.312 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
action needed to fairly adjudicate this aspect of the appeal 
has been accomplished.  

As regards the reopened claim for service connection for 
cause of death, a December 2007 post-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for DIC 
benefits, including service connection for cause of death, as 
well as what information and evidence must be submitted by 
the appellant and what information and evidence would be 
obtained by VA.  The letter also specifically informed the 
appellant to submit any evidence in her possession pertinent 
to the claim on appeal, consistent with Pelegrini and the 
previous version of 38 C.F.R. § 3.159.  After issuance of the 
above letter, and opportunity for the appellant to respond, 
the July 2008 SSOC reflects readjudication of the claim.  
Hence, the appellant is not shown to be prejudiced by the 
timing of the notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

Although the December 2007 letter does not specifically 
include a statement of the conditions for which the late 
veteran was service-connected at the time of his death or how 
to establish service connection, this omission did not 
prejudice the appellant, as the veteran was not service-
connected for any disability and it is evident that the 
appellant was already aware of the information and evidence 
needed to substantiate a claim for service connection.  The 
appellant's claim to reopen, which notes that prostate cancer 
is a presumptive condition associated with exposure to Agent 
Orange, reflects her understanding of establishing service 
connection for prostate cancer, which she asserts caused the 
veteran's death.  In addition, the appellant and her 
representative made the same assertions during the hearing in 
November 2006  Thus, the deficiency was effectively cured by 
actual knowledge of the appellant.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Moreover, as indicated above, 
the December 2007 letter otherwise provided adequate notice 
of the VCAA's provisions as they pertained to DIC claims, 
pursuant to Hupp.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, post-service private 
medical records, including terminal medical records, VA 
outpatient treatment records, and the certificate of death.  
Also of record and considered in connection with the appeal 
is the transcript of the appellant's Board hearing as well as 
various written statements provided by the appellant and by 
her representative, on her behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Claim to Reopen

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

In this case, the RO initially denied the appellant service 
connection for cause of death in a January 1991 rating 
decision.  Although notified of the decision in a February 
1991 letter, the appellant did not initiate an appeal.  
Hence, the decision became final as to the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103.  Since that time, the appellant has twice attempted 
to reopen the claim, most recently in July 2003.  In a March 
2004 rating decision, the RO found that new and material 
evidence to reopen the claim for service connection for cause 
of death had not been submitted.  Although notified of this 
decision in a letter dated later that month, the appellant 
did not initiate an appeal.  Hence, the March 2004 decision 
is final as to the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);  see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

In this appeal, the appellant filed a request to reopen a 
claim for service connection for cause of death in September 
2004.  Regarding petitions to reopen filed on or after August 
29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108  require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In the March 2004 rating decision, the RO found that new and 
material evidence to reopen the claim for service connection 
for cause of death had not been submitted as none of the 
submitted evidence tended to show that the cause of death-
colon cancer with metastases-was incurred in service or is 
related to the veteran's service, to include presumed 
exposure to Agent Orange.  The evidence then before the RO 
included service treatment records, VA outpatient treatment 
records, the certificate of death, and various lay 
statements.  The service treatment records contained no 
complaint, treatment, or diagnosis of colon or prostate 
cancer.  The VA treatment notes showed that the veteran was 
status post rectal cancer in February 1989 and that he was 
subsequently diagnosed with metastatic colon cancer.  The 
certificate of death reflects that the immediate cause of 
death was adenocarcinoma of the colon with metastases.  
Lastly, the lay statements referred to the veteran's 
continued cohabitation with the appellant prior to his death.

Since the March 2004 decision, pertinent evidence added to 
the claims file includes statements and testimony of the 
appellant and her representative, as well as November 1989 
medical records from St. Vincent's Medical Center which shows 
that the veteran was transported from his home by ambulance 
and passed away at the hospital.  A clinical impression of 
colon cancer with metastases was noted.  In the claim to 
reopen, the representative stated that the metastasis to 
prostate cancer, which significantly contributed to his 
death, is a presumptive condition associated with exposure to 
Agent Orange.  The representative reiterated this assertion 
in the February 2006 notice of disagreement.  On her May 2006 
VA Form 9, the appellant stated that the veteran was exposed 
to herbicides in service and that he died from prostate 
cancer.  Lastly, in an August 2008 statement, the appellant's 
representative asserted the appellant's belief that the 
removal of the veteran's prostate caused his death.

The above evidence had not been considered by agency 
adjudicators in connection with the previously denied claim, 
and the evidence is not cumulative or redundant of evidence 
previously of record.  Thus, it constitutes "new" evidence.  
Moreover, since the evidence pertains to the question of the 
cause of the veteran's death, the evidence relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
cause of death are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

III.  Cause of Death

In this case, the appellant contends that the cause of the 
veteran's death was prostate cancer, for which service 
connection is warranted as the veteran was exposed to Agent 
Orange in service.  

At the time of the veteran's death, service connection was 
not in effect for any disability and there were no pending 
claims for service connection.

As noted above, the service treatment records contained no 
complaint, treatment, or diagnosis of colon or prostate 
cancer.

VA treatment records dated from March to November 1989 showed 
that the veteran developed and was treated for metastatic 
colorectal cancer, which included low anterior abdominal 
resection in February 1989.  While it is noted that the 
appellant has testified that the veteran's prostate was 
removed at the time of that surgery, the clinical record do 
not show that the prostate was removed.  More importantly, 
those record do not show that the veteran suffered from 
cancer of the prostate.  As noted above, the November 1989 
St. Vincent's Medical Center records shows a history of colon 
cancer and there is no indication of prostate cancer in those 
records.  The certificate of death reflects that the 
immediate cause of death was adenocarcinoma of the colon with 
metastases.  

A review of the medical evidence of record shows that the 
veteran suffered from colon cancer that metastasized to other 
parts of the body.  The terminal medical records reflect a 
diagnosis of terminal colon cancer with metastases, and the 
certificate of death shows the immediate cause of death as 
colon cancer with metastases.  Although the appellant asserts 
that the veteran died from prostate cancer, she has not 
presented, identified, or even alluded to the existence of 
any medical evidence that supports her assertion.  

Moreover, the medical evidence shows that colon cancer which 
caused the veteran's death did not have its onset in service 
or for many years thereafter, and there is no relationship 
between the disorder and service.  See 38 C.F.R. § 3.303 
(2008).  Furthermore, colon cancer is not a presumptive 
condition due to exposure to certain herbicides.  See 38 
C.F.R. §§ 3.307, 3.309.  Thus, service connection for colon 
cancer is not warranted on any basis.  

Accordingly, the Board finds that a disability of service 
origin did not cause, or contribute substantially or 
materially to cause, the veteran's death.

The Board acknowledges the appellant's contentions that the 
cause of the veteran's death was prostate cancer, for which 
service connection should be granted, thus allowing for 
service connection for cause of death.  The Board observes, 
however, that she, as a layperson, is not competent to 
provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

While the Board recognizes the hardships endured by the 
veteran in service and greatly appreciates his service to our 
country, the Board is constrained to find that the 
preponderance of the evidence is against a finding of service 
connection for cause of death.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for cause of death is 
reopened, and to this extent the appeal is granted.

Service connection for cause of death is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


